DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the claims 1, 3 – 4 and 6 – 8 are not amended by the applicant(s) in the Remarks/Arguments filed on September 15, 2020.  Claims 1, 3 – 4 and 6 – 8 are pending in this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuraoka et al. (US 2017/0250519, examiners submitted in the PTO-892 form filed on July 21, 2020).


Annotation Figure 5B

    PNG
    media_image1.png
    237
    274
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    205
    251
    media_image2.png
    Greyscale


Annotation Figure 5A

    PNG
    media_image3.png
    420
    463
    media_image3.png
    Greyscale

Regarding claim 1, Kuraoka discloses A VCSEL array (see Annotation Figure 5A, Character 20, the reference called “surface-emitting device”, the Annotation Figure 5A is a top view of the surface-emitting device (Character 20)) comprising:
a plurality of individual VCSELs (see Annotation Figure 5A, the surface emitting devices are formed on hexagonal lattice shape in plan view and Annotation Figure 5B, Characters 1 – 4 and paragraphs [0108 – 0125]) formed within an epitaxially-grown structure of semiconductor material (see Annotation Figure 5B, Character 21, the reference called “ substrate”, Abstract and paragraphs [0107 – 0108 and 0110 – 0112]), having a crystalline orientation (see Annotation Figure 5A) and crystallographic axes (see Annotation Figure 5A, Characters m-Axis and a-Axis) represented as an xy-plane (see Annotation Figure 5A) across a top surface (see Annotation Figure 5A) of the epitaxially-grown structure of semiconductor material (see Annotation Figure 5A, Character 21), the plurality of individual VCSELs (see Annotation Figure 5A, the surface emitting devices are formed on hexagonal lattice shape in plan view and Annotation Figure 5B, Characters 1 – 4) formed in a uniformly-spaced two-dimensional array pattern that is skewed (see Annotation Figure 5A, the surface emitting devices are formed on hexagonal lattice shape in plan view and the arrows shown are skewed with respect to the crystallographic axes) with respect to the crystallographic axes (see Annotation Figure 5A, Characters m-Axis and a-Axis), thereby reducing the statistical probability of an individual VCSEL intersecting an extended defect formed along a crystallographic axis of the semiconductor material (Kuraoka do not explicitly discloses reducing the statistical probability of an individual VCSEL intersecting an extended defect formed along a crystallographic plane of the semiconductor material. However, it was shown above that Kuraoka on Annotation 

    PNG
    media_image4.png
    367
    446
    media_image4.png
    Greyscale

Regarding claim 3, Kuraoka discloses a skew pattern (see Annotation Figure 5A) is defined by an xs axis (see Annotation Figure 5A, Characters xs) not parallel to an x-axis (see Annotation Figure 5A, Characters X) of the xy-plane representation (see Annotation Figure 5A) of the crystallographic axes (see Annotation Figure 5A, Characters m-Axis and a-Axis), and a ys axis (see Annotation Figure 5A, Characters ys) not parallel to a y-axis (see Annotation Figure 5A, Characters Y) of the xy-plane representation of the crystallographic axes (see Annotation Figure 5A, Characters m-Axis and a-Axis) and having an angle α greater than 900 between the xs axis (see Annotation Figure 5A, Characters xs).


    PNG
    media_image5.png
    368
    434
    media_image5.png
    Greyscale


Regarding claim 4, Kuraoka discloses a skew pattern (see Annotation Figure 5A) is defined by an xs axis (see Annotation Figure 5A, Characters xs) not parallel to an x-axis s axis (see Annotation Figure 5A, Characters ys) not parallel to a y-axis (see Annotation Figure 5A, Characters Y) of the xy-plane representation of the crystallographic axes (see Annotation Figure 5A, Characters m-Axis and a-Axis) and having an angle α greater than 900 between the xs axis (see Annotation Figure 5A, Characters xs).

Regarding claim 8, Kuraoka discloses a VCSEL array (see Annotation Figure 5A, Character 20, the reference called “surface-emitting device”, the Annotation Figure 5A is a top view of the surface-emitting device (Character 20)) comprising: a plurality of individual VCSEL diodes (see Annotation Figure 5A, the surface emitting devices are formed on hexagonal lattice shape in plan view and Annotation Figure 5B, Characters 1 – 4) formed in a uniformly-spaced two-dimensional array pattern across a surface of a semiconductor material (see Annotation Figure 5B, Character 21, the reference called “ substrate”, Abstract and paragraphs [0107 – 0108 and 0110 – 0112]), wherein the two-dimensional array pattern is skewed (see Annotation Figure 5A, the surface emitting devices are formed on hexagonal lattice shape in plan view and the arrows shown are skewed with respect to the crystallographic axes) with respect to the crystallographic plane (see Annotation Figure 5A, Characters m-Axis and a-Axis) of the semiconductor material (see Annotation Figure 5B, Character 21), minimizing a number of VCSEL diodes affected by extended crystallographic defects in the semiconductor material structure (Kuraoka do not explicitly discloses minimizing a number of VCSEL diodes affected by .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuraoka et al. (US 2017/0250519, examiners submitted in the PTO-892 form filed on July 21, 2020) in view of Yuen (US 2019/0097397, examiners submitted in the PTO-892 form filed on September 03, 2019).

Regarding claims 6 – 7, Kuraoka discloses the claimed invention except for wherein the array is formed on a substrate of GaAs and the array is formed on a substrate of InP. Yuen teaches substrate of GaAs and a substrate of InP. However, it is well known in the art to apply and/or modify the substrate of GaAs and the substrate of InP as discloses by Yuen in (paragraph [0038]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known the substrate of GaAs and the substrate of InP as suggested by Yuen to the device of Kuraoka, because are a good semiconductor materials, are used in high-power and high-frequency electronics, because of its superior electron velocity with respect to the more common semiconductors silicon and gallium arsenide and also produce an efficient lasers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed September 15, 2020 have been fully considered but they are not persuasive.  
Applicant(s) arguments: “Kuraoka (US 2017/0250519) is specifically directed to the formation of vertical external-cavity surface-emitting laser (VECSEL) device. In contrast, .”
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above. VCSEL and VECSEL are similar lasers, the two lasers are semiconductor lasers where the generated light propagates in the direction perpendicular to the wafer surface.  A VECSEL can be read as a VCSEL and/or a VCSEL can include a VECSEL, since VCSEL is general semiconductor laser compared to VECSEL, and VECSEL is narrow type of VCSEL, therefore VECSEL are to be understood as type of VCSEL.
As evidence that VECSEL can read in VCSEL and/or VCSEL can include VECSEL, Geske et al. (US 20140269796) on paragraph [0019] teaches that the vertical external cavity surface emitting lasers (VECSELs) (which, as referred to herein, are to be understood as type of VCSEL), Ghosh et al. (US 20170256915) on Figure 15 and paragraphs [0020 and 0071 – 0072] teaches a VCSEL which include a third-mirror external cavity (three-mirror extended-cavity VCSEL device), Wang et al. (US 20150311673) on Figures 3, 5 and 11 and paragraphs [0035, 0037, 0066, 0070 and 0083] teaches a VCSEL cavity with extended cavity three reflector configuration and VCSEL cavity in a three reflector configuration and Chen et al. (US 20200052466) on Figures 1C and 1D, and paragraphs [0022 and 0037] teaches a three-mirror extended cavity VCSEL and an external cavity version of this VCSEL.

The Examiner concludes that the view of FIG. 5A shows "individual VCSELs", where "the surface emitting devices are formed on hexagonal lattice shape in plan view", this collection of individual devices forming an array. Applicant cannot agree with the Examiner's conclusions regarding the elements of the device shown in FIG. 5A.  The FIG. 5A, and related illustrates, do not illustrate a “VCSEL array”, and cannot be found to anticipate Applicant's claims directed to the formation of such an array”. 
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Kuraoka on Annotation Figures 5A and 5B suggested that the plurality of individual VCSELs (VCSEL array) (see Annotation Figure 5A and Annotation Figure 5B, Characters 1 – 4), where the plurality of individual VCSELs is formed within an epitaxially-grown structure of semiconductor material (see Annotation Figure 5B, Character 21, the reference called “substrate”).  The grooves in Kuraoka suggest that each surface emitting device is separated from each other and that each surface emitting device is on a common substrate, thus forming an array of surface emitting devices, where the plurality of individual VCSELs (see Annotation Figure 5A and Annotation Figure 5B, Characters 1 – 4) formed in a uniformly-spaced two-dimensional array pattern that is skewed (see Annotation Figure 5A, the surface emitting devices are formed on hexagonal lattice shape in plan view and the arrows shown are skewed with respect to the crystallographic axes) with respect to the crystallographic axes (see Annotation Figure 5A, Characters m-Axis and a-Axis).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R. FORDE whose telephone number is (571)-272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828